NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


MARKUS LOCKE,                              )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1013
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Howard L. Dimming, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.